6. European Securities and Markets Authority (
Before the final vote:
Madam President, thank you for this impressive majority. There is only one thing which I would like to say. This postponement should be seen as one of Parliament's strengths, rather than its weaknesses. We know that we are in a position to judge the new European supervisory package for the financial markets purely on the basis of whether it includes strong powers at a European level. We will not allow ourselves to be pressurised. We will give the Council time to adopt a sensible position that we can vote on.